Citation Nr: 0302785	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  00-02 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for gastrointestinal 
problems.

3.  Entitlement to service connection for dental damage.

4.  Entitlement to service connection for nerve damage.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from April 1985 to November 
1986 and from December 1986 to March 1988.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


FINDINGS OF FACT

1.  There is no current headache disorder that is causally 
related to any incident of the veteran's active service or to 
a service-connected disability.

2.  There is no current gastrointestinal disorder that is 
causally related to any incident of the veteran's active 
service or to a service-connected disability.

3.  There is no current dental disorder that is causally 
related to any incident of the veteran's active service or to 
a service-connected disability.  

4.  There is no current disorder which could be characterized 
as nerve damage that is causally related to any incident of 
the veteran's active service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated 
during active service, nor is it causally related to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2002), 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

2.  A gastrointestinal disorder was not incurred in or 
aggravated during active service, nor is it causally related 
to a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2002), 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

3.  A dental disorder was not incurred in or aggravated 
during active service, nor is it causally related to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
1712, 5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310, 4.150 (2002), 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

4.  A disorder characterized by nerve damage was not incurred 
in or aggravated during active service, nor is it causally 
related to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2002), 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist provisions.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate her claim and of the newly enacted requirements 
of the VCAA in a letter from the RO dated in April 2001.  She 
was informed as to what information the VA had in her case 
and what information would be necessary to complete her case 
in that letter from the RO.  She was told that if she 
identified information VA would assist her in getting it.  
She was told that the VA may need her to report for an 
examination.  She was provided the appropriate regulations in 
the Statement of the Case (SOC) as well as in the 
Supplemental SOC.  Therefore, VA has no outstanding duty to 
inform her that any additional information or evidence is 
needed.  

With regard to the duty to assist, the veteran's service 
medical records have been obtained.  The veteran was 
scheduled for and failed to report for VA examinations 
scheduled by the RO in order to assist in determining whether 
there was a relationship between the conditions claimed and 
service.  Considering 38 C.F.R. § 3.656 (2002), the claim 
will be decided on the current evidence.  The Board notes in 
this regard that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The Board thus notes that the veteran has been provided 
notice and assistance as required in the VCAA.  No further 
assistance in this regard appears to be warranted.  
Consequently, the Board finds that additional development of 
this matter, including development for a medical opinion, is 
not necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 
2002); Quartuccio, 16 Vet. App. at 187.  

II.  Service Connection Claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  The evidence may 
show affirmatively that such a disease or injury was incurred 
in or aggravated by service, or statutory presumptions may be 
applied to establish service connection.  A veteran who has 
90 days or more of service may be entitled to presumptive 
service connection of a chronic disease that becomes manifest 
to a degree of 10 percent or more within one year from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.307 (2002).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  This does not 
mean that any manifestation of joint pain will permit service 
connection of arthritis first shown as a clear-cut entity at 
some later date.  38 C.F.R. § 3.303(b) (2002).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  

Further, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  In Allen v. 
Brown, 7 Vet. App. 439 (1995), the United States Court of 
Appeals for Veterans Claims (the Court) held that 
"disability" as set forth in 38 U.S.C.A. § 1110 (West 1991) 
"refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated."  
Allen, 7 Vet. App. at 448.  The Court found that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.

The veteran contends, in essence, that she suffers from 
headaches, gastrointestinal problems, dental damage, and 
nerve damage as a direct result of service-connected post-
traumatic stress disorder (PTSD) and or residuals of a burst 
fracture of the thoracic spine.  However, for the reasons 
that follow, the Board finds that the preponderance of the 
evidence is against her claims, and the record does not show 
credible evidence of a causal relationship between any of her 
alleged disabilities and either service or a service-
connected disability.  

Service medical records show that the veteran was injured in 
a motor vehicle accident in service.  She suffered a burst 
fracture at T-12 with 90 percent compromise of the spinal 
canal.  VA examination in 1988 showed limitation of motion of 
the spine but no significant neurological deficits.  In a 
March 1989 rating decision, service connection was granted 
for status post burst fracture T12 and PTSD.  Service 
connection for residuals of head injury was denied, as 
symptoms including memory impairment, sleep problems, 
nightmares and anxiety were attributed to PTSD and not head 
injury suffered in the accident.  Service connection is in 
effect for degenerative disc disease of the cervical and 
lumbar spine and residual scars over the thoracic spine, 
right and left posterior-superior iliac crests.

The veteran has undergone multiple VA examinations, including 
examinations dated in July 1988, and June 1998, and October 
1998.  These show current complaints and findings related to 
the alleged conditions claimed as service connected.  Also of 
record are VA treatment records dated from June 1989 to 
September 1998.  

A.  Headaches

There is no medical opinion of record indicating that the 
alleged headaches are related to service or a service-
connected disability.  A hospital report dated in June 1995 
noted a history of migraine headaches.  In December 1997 a 
history of migraine headaches was noted on a medical history.  
A May 1998 hospital report shows a diagnosis of chronic 
migraine headaches.  VA examination report dated in June 1998 
reveals a reported history of migraine headaches and closed 
head injury. The October 1998 VA examination report indicates 
pain in the neck and headaches since the motor vehicle 
accident.  As to whether the veteran's neck and lower back 
problems are associated with the motor vehicle accident in 
service, any force that would cause a burst fracture could 
certainly cause lower back and neck problems.  It was also 
noted that the degenerative disc disease in the neck and 
lower back was as likely as not the result of the motor 
vehicle accident.  

Service connection is already in effect for cervical disc 
disease as a result of the inservice accident.  While a 
review of the record shows chronic or migraine headaches 
reported from approximately 1995, and reportedly having 
started at the time of the accident in service, there is no 
competent medical evidence which demonstrates that this 
condition is related to service or to a service-connected 
disability.  The service medical records do not show chronic 
or migraine headaches, the diagnosis occurred years after 
service, and no examiner has opined that there is a 
relationship between chronic or migraine headaches and 
service.  

The only evidence of a relationship between the service or 
service connected disability and any current chronic or 
migraine headaches, first documented following service, is 
the veteran's contentions.  The actual medical evidence does 
not support the claim.  While the veteran is competent to 
describe the symptoms that she experienced, her statements 
are without significant probative value in regard to the 
issue at hand, as the veteran has not been shown to possess 
the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's personal belief that she has a 
current disability, headaches, and that a relationship exists 
between the disability, first manifested years after service, 
and her service or a service-connected disability, cannot 
serve to prove that the disability for which the veteran 
claims service connection was incurred in or aggravated by 
service.  The probative medical evidence is against her 
theory.  Further, she failed to report for an examination 
which could have assisted in providing supportive evidence 
for her claim.  See 38 C.F.R. § 3.656.  The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood, 1 Vet. App. at 193.  In the 
absence of medical evidence establishing a relationship 
between headaches and service, the preponderance of the 
evidence is against the claim of service connection for such 
disability.  The benefit of the doubt has been considered, 
but there is not an approximate balance of positive and 
negative evidence regarding the merits of the issue.  That 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.

B.  Gastrointestinal disorder

The veteran's October 1987 report of medical history revealed 
no reported history of frequent indigestion or stomach 
trouble.  A June 1995 VA hospital report noted a history of 
gastrointestinal reflux.  She also reported this problem to 
VA examiners in December 1997 and June 1998.  

While a review of the record shows gastrointestinal reflux 
and related complaints reported from approximately 1995, 
there is no competent medical evidence which demonstrates 
that this condition is related to service or to a service-
connected disability.  The service medical records do not 
show gastrointestinal problems and in fact indicate no 
reported gastrointestinal problems.  Findings of 
gastrointestinal problems occurred years after service, and 
no examiner has opined that there is a relationship between 
such problems and service.  

The only evidence of a relationship between the service or 
service connected disability and any gastrointestinal 
problems, first documented following service, is the 
veteran's contentions.  The actual medical evidence is 
against the claim.  While the veteran is competent to 
describe the symptoms that she experienced, her statements 
are without significant probative value in regard to the 
issue at hand, as the veteran has not been shown to possess 
the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's personal belief that she has a 
current disability, gastrointestinal reflux or a related 
problem, and that a relationship exists between the 
disability, first manifested years after service, and her 
service or a service-connected disability, cannot serve to 
prove that the disability for which the veteran claims 
service connection was incurred in or aggravated by service.  
The probative medical evidence is against her theory.  
Further, she failed to report for an examination which could 
have assisted in providing supportive evidence for her claim.  
See 38 C.F.R. § 3.656.  The duty to assist is not always a 
one-way street.  If a veteran wishes help, she cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  See Wood, 1 Vet. App. at 193.  In the 
absence of medical evidence establishing a relationship 
between a gastrointestinal disorder and service, the 
preponderance of the evidence is against the claim of service 
connection for such disability.  The benefit of the doubt has 
been considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.

C.  Dental damage

The veteran contends that she has dental damage, clenching of 
her teeth, due to the pain of her service-connected spinal 
disabilities.  However, service medical records and post-
service records fail to show a disability related to dental 
damage.  The veteran was informed she should provide 
information or evidence about her claim.  She was also 
scheduled for a VA examination in order to determine whether 
she had a dental disability and, if so, whether it was 
related to service.  She failed to report for this 
examination.  

In addition to the general regulations regarding service 
connection, VA regulations provide a compensable rating for 
loss of teeth due to the loss of substance of the body or the 
maxilla or of the mandible when there is no loss of 
continuity, when the loss of masticatory surface cannot be 
restored by suitable prosthesis, and with loss of all the 
upper anterior teeth missing, with all of the lower anterior 
teeth missing, or with loss of all the upper and lower teeth 
on one side.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2002).  
It is noted that the rating only applies to bone loss through 
trauma or disease such as osteomyelitis and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling.  In regard to 
eligibility for dental treatment, the provisions of 
38 U.S.C.A. § 1712(a)(1) provide that regardless of when an 
application is filed, outpatient dental services and 
treatment, and related dental appliances, will be furnished 
for a dental condition or disability which is a service-
connected dental condition due to combat wounds or other 
service trauma.

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that the 
appellant would meet Class II(a) eligibility for dental 
treatment purposes.  Class II(a) entitles a veteran to 
receive treatment in a VA outpatient dental clinic for 
"service trauma" sustained during active duty.  See also 
VAOPGCPREC 5-97 (January 22, 1997).  Those having a service 
connected noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or service trauma 
may be authorized any treatment indicated as reasonably 
necessary for the correction of such service connected 
noncompensable condition or disability.  38 C.F.R. § 
17.161(c). 

Amendments to the regulations relevant to dental claims 
became effective during the pendency of this appeal.  See 38 
C.F.R. 3.381(a) (2000); Service Connection of Dental 
Conditions for Treatment Purposes, 64 Fed. Reg. 30,392 (June 
8, 1999).  However, as the veteran's medical records are 
wholly negative as to the existence of any dental damage, and 
as the veteran failed to report for an examination, the 
change in the regulation does not have an effect on the 
current claim.  

While a review of the record shows dental complaints 
following service, there is no competent medical evidence 
which demonstrates that this condition is related to service 
or to a service-connected disability.  The service medical 
records do not show dental injury or complaints of damage.  
No examiner has opined that there is a relationship between 
any dental problems and service.  

The only evidence of a relationship between the service or 
service connected disability and any undocumented dental 
problems is the veteran's contentions.  The actual medical 
evidence is negative and thus against the claim.  While the 
veteran is competent to describe the symptoms that she 
experienced, her statements are without significant probative 
value in regard to the issue at hand, as the veteran has not 
been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, the veteran's personal 
belief that she has a current dental disability, and that a 
relationship exists between that undocumented disability and 
her service or a service-connected disability, cannot serve 
to prove that the disability for which the veteran claims 
service connection was incurred in or aggravated by service.  
The probative medical evidence is against her theory.  
Further, she failed to report for an examination which could 
have assisted in providing supportive evidence for her claim.  
See 38 C.F.R. § 3.656.  The duty to assist is not always a 
one-way street.  If a veteran wishes help, she cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  See Wood, 1 Vet. App. at 193.  In the 
absence of medical evidence establishing a relationship 
between a dental disorder and service, the preponderance of 
the evidence is against the claim of service connection for 
such disability.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.

D.  Nerve damage

The veteran claims she has 'nerve damage' secondary to her 
service-connected spinal disabilities.  She stated, in 1997, 
that when she underwent bone harvesting surgery from her 
iliac crest she suffered nerve damage.  Service medical 
records show complaints of low back pain prior to her motor 
vehicle accident.  The pain reportedly radiated into the left 
thigh.  She reported occasional pain and numbness in the 
lower extremities following the accident.  No evidence of 
neurologic compromise was found during a May 1987 
examination.  July 1988 VA examination found sensation mostly 
intact except for the left upper thigh, which had decreased 
pinprick sensation.  December 1989 examination found the 
neurologic functions mostly intact.  In July 1990 there was 
some decreased sensation in the left leg.  VA examination in 
1998 revealed a non-focal neurologic examination.  The 
veteran was unable to perform balance or coordination 
secondary to reported secondary back pain.  Deep tendon 
reflexes were hyperactive.  There was a reported history of 
lower extremity peripheral vascular disease.  

The veteran failed to report for an examination scheduled in 
relationship with this claim.  It is noted that service 
connection is in effect for lower extremity paresthesia, 
weakness, and pain due to T12 fracture and degenerative disc 
disease of the lumbar spine.  While a review of the record 
shows complaints related to nerve damage, there is no 
competent medical evidence which demonstrates that this 
condition is related to service or to a service-connected 
disability.  It is noted that service connection is already 
in effect for the paresthesia, weakness and pain noted above.  
The service medical records do not show complaints or 
findings of additional damage.  No examiner has opined that 
there is a relationship between any additional, separate 
nerve problems and service.  

The only evidence of a relationship between the service or 
service connected disability and any additional nerve 
problems is the veteran's contentions.  The actual medical 
evidence is negative and thus against the claim.  While the 
veteran is competent to describe the symptoms that she 
experienced, her statements are without significant probative 
value in regard to the issue at hand, as the veteran has not 
been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, the veteran's personal 
belief that she has a current neurological disability, and 
that a relationship exists between that disability and her 
service or a service-connected disability, cannot serve to 
prove that the disability for which the veteran claims 
service connection was incurred in or aggravated by service.  
The probative medical evidence is against her theory.  
Further, she failed to report for an examination which could 
have assisted in providing supportive evidence for her claim.  
See 38 C.F.R. § 3.656.  The duty to assist is not always a 
one-way street.  If a veteran wishes help, she cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  See Wood, 1 Vet. App. at 193.  In the 
absence of medical evidence establishing a relationship 
between a nerve disorder and service, the preponderance of 
the evidence is against the claim of service connection for 
such disability.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.


ORDER

Service connection for headaches is denied.

Service connection for gastrointestinal problems is denied.

Service connection for dental damage is denied.

Service connection for a disorder characterized as nerve 
damage is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

